W. SHARP, Judge.
The order adjudicating appellant delinquent and placing appellant on community control is affirmed, except for the assessment of a public defender’s lien against appellant and his parents. The record does not reflect that an opportunity to object to the amount of the lien was provided as required by section 27.56(7), Florida Statutes (1993). See, e.g., Smith v. State, 622 So.2d 638 (Fla. 5th DCA 1993). Therefore, the public defender’s lien is stricken, without prejudice to reimpose the lien upon remand after compliance with section 27.56(7), Florida Statutes (1993).
AFFIRMED in part, REVERSED in part, and REMANDED.
DAUKSCH and PETERSON, JJ., concur.